Case: 17-20561      Document: 00515107409         Page: 1    Date Filed: 09/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-20561                            FILED
                                  Summary Calendar                  September 6, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR SEGURA-ROMERO, also known as Oscar Romero Sequra, also known
as Oscar Segura, also known as Oscar R. Segura Romero, also known as Oscar
R. Segura, also known as Romero Segura, also known as Oscar Romero, also
known as Oscar Segura Romero,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-112-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Oscar Segura-Romero appeals his conviction for illegal reentry following
deportation after having been previously convicted of an aggravated felony. He
argues that his conviction under Texas Penal Code §§ 22.01(a)(1) and (b)(2) did
not constitute an aggravated felony for purposes of 8 U.S.C. § 1326(b)(2). The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20561     Document: 00515107409      Page: 2   Date Filed: 09/06/2019


                                  No. 17-20561

Government has moved, unopposed, for summary affirmance and, in the
alternative, for an extension of time in which to file a brief.
      Segura-Romero’s argument is foreclosed by United States v. Gracia-
Cantu, 920 F.3d 252, 254 (5th Cir. 2019), petition for cert. filed (U.S. June 25,
2019) (No. 18-1593). Gracia-Cantu held that a prior conviction for Assault-
Family Violence under Texas Penal Code §§ 22.01(a)(1) and (b)(2) fell within
18 U.S.C. § 16(a), thereby qualifying as a crime of violence and an aggravated
felony for purposes of § 1326(b)(2). 920 F.3d at 254. Summary affirmance is
therefore appropriate.
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED AS MOOT, and the judgment of the district court is AFFIRMED.




                                        2